Citation Nr: 0010602	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-24 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1940 to October 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board rendered a decision on this issue in October 1998.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In May 1999 the Court issued an Order, which granted a Motion 
of the appellee and vacated the October 1998 decision of the 
Board.  

In August 1998 the veteran filed a claim for housebound 
benefits on behalf of his spouse.  This is referred to the RO 
for adjudication.  


FINDINGS OF FACT

1.  The service medical records do not contain a diagnosis of 
a back disorder or a notation of a back injury.  

2.  The veteran has not presented or identified competent 
medical evidence that relates a current back disability to 
any incident or event of active service.  

3.  There is no competent post-service medical evidence that 
demonstrates a nexus between the post-service symptomatology 
and a current back disability.  



CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The September 1940 medical induction examination does not 
show a diagnosis of a back disability.  Physical examination 
at that time was normal.  The service medical records do not 
show examination for a back injury or otherwise include a 
diagnosis of a back disability.  These records show the 
veteran injured his right wrist on April 30, 1944.  He 
underwent x-ray examination of the right wrist on May 1, 
1944.  There was no evidence of a fracture.  The October 1945 
medical examination report shows that there were no 
musculoskeletal defects at separation.  It also shows that 
there were no significant diseases, wounds or injuries 
incurred during active service.  A second physical 
examination performed later that month also shows that there 
were no musculoskeletal defects.  

There is no medical evidence showing a back disability during 
the initial post-service year.  

The veteran filed an original application for service 
connection for a back disability in May 1994.  He reported 
that he injured his back in December 1944 when he fell from 
an airplane wing.  He stated that his back hurt since that 
time.  The veteran did not list any post-service medical 
treatment for his back injury.  

In support of his claim, the veteran submitted statements 
from former servicemen who served with the veteran during 
active service.  These statements are dated in June 1994.  
These former servicemen recall that the veteran injured his 
back when he fell from the wing of an airplane.  One of these 
men states that the veteran was examined at a dispensary (a 
tent) where he received medication.  This individual recalled 
that it had been many weeks before the veteran was able to 
return to full duty.  In February 1998 the veteran submitted 
a statement of another serviceman who recalls witnessing the 
veteran injure his back in a fall from the plane.  This 
individual recalls that the veteran remained off his feet for 
at least one or two weeks before returning to duty.  The 
veteran also submitted statements from two members of his 
community who recall the veteran having related the in-
service injury to them and the veteran having received 
regular private medical care for his back problems following 
his return from active duty.  

In his February 1995 Notice of Disagreement, the veteran 
stated that when he fell off the airplane in 1944 a box of 
shells also fell on top of him.  He stated that he did not 
file a claim for compensation at that time because he was 
only interested in returning home at that time.  

In July 1995 the veteran testified to the events leading up 
to and following his back injury.  Transcript, pp. 1-2.  He 
testified that he was examined by a doctor and remained in 
the medical tent for one evening before returning to his own 
tent on the next day.  Tr., p. 1.  He testified that one day 
later "I went to work, and from...well, from that day on, I 
went to work, with it, but I hurt all the time."  Tr., p. 1.  
He testified that he was provided pain medication and on the 
following day he resumed his duties involving picking up 
heavy ammunition belts.  Tr., p. 2.  He testified that one 
day later he stopped loading aircraft following admonition by 
one of his fellow servicemen and was unofficially on limited 
duty.  Tr., p. 2.  In his July 1995 Substantive Appeal, which 
was completed on the day of the hearing, the veteran stated 
that he had been diagnosed with pulled muscles and remained 
in the clinic (field hospital) for two days.  The veteran 
testified that he was not afforded a medical examination at 
the time he separated from active service.  Tr., p. 4.  He 
testified that the first time he received post-service 
medical care for back problems was in January 1946 by Dr. 
Armstrong, and that he began receiving off and on medical 
care from 1947 to 1948.  Tr., pp. 4-5.  In an August 1995 
statement the veteran related that Dr. Armstrong's medical 
records and the records of another physician who treated the 
veteran shortly after service were destroyed.  The veteran 
also reported that records of Dr. Bell, a physician who also 
treated him shortly after service, could not be located.  

The veteran has submitted numerous post-service medical 
records in support of his claim.  These records are dated 
from 1986 to the present.  

The initial post-service medical evidence that refers to back 
symptomatology is dated in November 1986.  During outpatient 
treatment in October 1985, the veteran stated that he was in 
good health without really any big problems.  In November 
1986, the veteran stated that he felt well except for pain in 
his upper back when standing.  The examiner referred the 
veteran for follow-up diagnostic studies.  The November 1986 
x-ray examination of the lumbar spine showed mild anterior 
and lateral degenerative spurring changes of the lumbar spine 
as well as an abdominal aortic aneurysm opposite from the 
vertebral body at L4.  In a medical report dated later that 
month, a physician noted the veteran's history that his back 
began hurting in June 1986.  This physician noted that the 
aneurysm would require resection if confirmed on digital 
angiogram, but doubted that the veteran's back pain was 
related to the aneurysm.  In December 1986 the veteran was 
admitted for resection of the abdominal aortic aneurysm.  The 
admission diagnoses also included back pain probably 
secondary to lumbosacral skeletal etiology.  The report also 
includes a history from the veteran that he had had back pain 
since 1986.  A chest x-ray performed at that time disclosed 
arteriosclerotic changes in the aorta and a degenerative 
dorsal spine.  

The remaining medical records, which are dated from 1991 
through 1997, include the private treatment records of R. 
Lane Bellard, M.D., who is the veteran's treating physician.  
These treatment records show diagnoses of degenerative disc 
disease, degenerative arthritis of the lumbar spine, 
lumbosacral strain, left flank pain of undetermined etiology, 
musculoskeletal back pain with probable sacroiliitis, 
degenerative disc disease of the lumbar spine with 
osteoarthritis, degenerative disc disease of the cervical 
spine and chronic back pain.  The physician rendered these 
diagnoses based on physical examinations and diagnostic 
studies, which included x-ray examinations, magnetic 
resonance imaging (MRI), computerized tomography (CT) and a 
bone scan.  These treatment records show the veteran was seen 
for complaints of back pain precipitated by mowing his lawn 
in March 1993 at which time x-rays revealed osteoarthritis of 
the lumbar spine and narrowing of the L4-5 vertebral 
interspace.  In April 1994 Dr. Bellard's clinical records 
noted that the veteran dated his injury back to 1944 when he 
fell off a ladder and was hospitalized for a week.  

A September 1994 report of medical examination conducted by 
Jose Guitian, M.D., notes a prior history of arthritis.  Dr. 
Guitian reported that the veteran's symptoms referable to the 
musculoskeletal system were reviewed, including muscle 
strength and pain, sciatica, varicose veins, morning 
stiffness, Raynaud's phenomena, arthralgias and back pain.  
Dr. Guitian concluded that all symptoms were negative and 
that the musculoskeletal examination was normal.  

Medical examination records dated from February 1996 to March 
1996 from John L. Luetkemeyer, M.D., show the veteran was 
examined for back pain.  The veteran stated that he began 
noticing the onset of back pain approximately 10-14 years 
earlier.  Based on physical and neurological examination and 
review of diagnostic studies, Dr. Luetkemeyer diagnosed low 
back pain most likely related to a degenerative disc etiology 
without evidence of neurological impairment.  On follow-up 
examination in March 1996, Dr. Luetkemeyer diagnosed low back 
pain most likely related to a degenerative etiology 
aggravated by obesity.  

In a May 1994 statement written at the veteran's request, Dr. 
Bellard reported that the veteran dated the onset of his back 
pain to a fall off a plane in 1944.  The veteran stated that 
he was hospitalized for one week after his injury and had had 
intermittent exacerbation and remission of back pain since 
that time.  In an April 1997 statement Dr. Bellard reported 
that he first saw the veteran in 1991 with complaints 
involving his back.  The veteran explained to Dr. Bellard 
that he had  had problems with his back that dated to 1944, 
after falling from an airplane wing.  Dr. Bellard stated that 
"[h]is back is very weak and some of his back problems can 
be traced back to this injury."  Dr. Bellard summarized the 
veteran's health problems as showing arthritis, high blood 
pressure, prostate gland problems, thyroid enlargement, an 
artery to the heart that is 40-to-50 percent closed and a 
history of surgery to correct a double aneurysm.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has also established the following rules with 
regard to claims addressing the issue of chronicity.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  The Court also reiterated that, 
alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b) (1999), 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. at 65 (citing Savage v. Gober, 10 Vet. App. 488, 495-
97).  The Court determined that a claim for a right knee 
condition was not well grounded based upon a continuity of 
symptomatology analysis, when the sole evidentiary basis for 
the asserted continuous symptomatology was the sworn 
testimony of the appellant himself and when "no" medical 
evidence indicated continuous symptomatology.  McManaway, 13 
Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  The Court stated that it clearly held 
in Savage that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the appellant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claim cannot be considered 
well grounded.  Voerth, 13 Vet. App. at 120.  

Analysis

The veteran contends that he injured his back in December 
1944 when he fell from an airplane wing.  He argues that he 
has a current back disability as a result of that injury 
because his back has hurt since that time.  

Under the Court's analysis in Caluza, the post-service 
medical evidence establishes that the veteran has a current 
back disability.  The private medical treatment records of 
Dr. Bellard show diagnoses of degenerative disc disease, 
degenerative arthritis of the lumbar spine, lumbosacral 
strain, left flank pain of undetermined etiology, 
musculoskeletal back pain with probable sacroiliitis, 
degenerative disc disease of the lumbar spine with 
osteoarthritis and chronic back pain.  These diagnoses were 
based on physical examinations and diagnostic studies, which 
included x-ray examinations, MRI, CT and a bone scan.  

Under the Court's analysis in Caluza, the medical evidence 
does not show incurrence or aggravation of a disease or 
injury in service.  The service medical records do not 
contain a diagnosis of a back disorder or a notation of a 
back injury.  They do not show examination or treatment for a 
back injury or otherwise include a diagnosis of a back 
disability.  These records show the veteran injured his right 
wrist on April 30, 1944, but there is no indication that he 
received treatment for his back at that time.  Although the 
veteran testified that he was not afforded a medical 
examination at the time he separated from active service, 
Tr., p. 4, the service medical records clearly show that he 
underwent a physical examination in October 1945 prior to 
separation.  The medical examination report shows that there 
were no musculoskeletal defects at separation.  It also shows 
that there were no significant diseases, wounds or injuries 
incurred during active service.  In fact, the veteran 
underwent a second physical examination later that month, 
which also shows that there were no musculoskeletal defects 
at separation.  

There is no medical evidence showing a diagnosis of arthritis 
of the back during the initial post-service year.  The 
veteran did not list any post-service medical treatment for 
his claimed back injury in his May 1994 application for 
service connection for a back disability.  In fact, the 
initial post-service medical evidence that refers to back 
symptomatology is dated in November 1986.  The veteran stated 
that he then felt well except for pain in his upper back when 
standing.  The initial evidence showing mild anterior and 
lateral degenerative spurring changes of the lumbar spine is 
a November 1986 x-ray examination.  The follow-up medical 
report dated later that month notes the veteran's history 
that his back began hurting in June 1986.  Additionally, when 
admitted for resection of an abdominal aortic aneurysm in 
December 1986, the veteran again reported that his back pain 
began in 1986.  The initial diagnosis of back pathology comes 
over forty years after the veteran's separation from active 
service.  The Board also notes that the veteran does not 
allege and the evidence does not show that he was engaged in 
combat at the time of the claimed back injury; therefore, 
38 U.S.C.A. § 1154 (West 1991) does not apply.  

However, the veteran has submitted evidence, which when 
presumed true without regard to credibility, shows the 
veteran sustained a back injury in December 1944.  The 
veteran claims that he injured his back in December 1944 when 
he fell from an airplane wing.  The veteran submitted 
statements from fellow servicemen who served with the veteran 
and who recall having witnessed the veteran injure his back 
when he fell from the wing of an airplane.  

Under the Court's analysis in Caluza, the veteran has 
submitted corroborative lay evidence of incurrence of a back 
injury in service.  

The determinative issue in this case is whether the veteran's 
current low back disability first shown many years after 
service, which includes degenerative disc disease and 
degenerative osteoarthritis of the lumbar spine, is related 
to the purported fall in 1944.  This issue is medical in 
nature and requires competent medical evidence.  The 
statements from the veteran and members of his community that 
relate post-service back disability to service do not 
constitute competent evidence to well ground the claim 
because they are not qualified to render an opinion as to 
causation between the claimed injury and the post-service 
medical diagnoses.  Grottveit, 5 Vet. App. at 93 (Court held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

One of the veteran's treating physicians, Dr. Luetkemeyer, 
examined the veteran for complaints of a 10-14 year history 
of back pain beginning in February 1996.  Dr. Luetkemeyer 
diagnosed low back pain most likely related to a degenerative 
disc disease without evidence of neurological impairment.  
Dr. Luetkemeyer later opined that the low back pain most 
likely related to a degenerative etiology aggravated by 
obesity.  Dr. Luetkemeyer did not relate the veteran's low 
back disability to any incident or event of active service.  

The only other post-service medical evidence that pertains to 
the question whether any current back disability is related 
to the claimed fall in December 1944 consists of records and 
statements from Dr. Bellard.  Dr. Bellard's April 1994 
clinical record notes that the veteran dated his injury back 
to 1944 when he fell off a ladder and was hospitalized for a 
week.  In a May 1994 statement Dr. Bellard reported that the 
veteran dated the onset of his back pain to a fall off a 
plane in 1944.  The veteran again stated that he was 
hospitalized for one week after his injury and that he had 
had intermittent exacerbation and remission of back pain 
since that time.  In an April 1997 statement Dr. Bellard 
reported that he first saw the veteran in 1991 with 
complaints involving his back.  The veteran explained to Dr. 
Bellard that he had had problems with his back that dated 
back to 1944, after falling from an airplane wing.  Dr. 
Bellard stated that "[h]is back is very weak and some of his 
back problems can be traced back to this injury."  

The Board finds that Dr. Bellard's April 1997 statement does 
not constitute the requisite nexus opinion to well ground 
this claim.  Initially, the Board finds that Dr. Bellard's 
statement does not contain the degree of medical certainty 
that is necessary for a medical opinion, sufficient to 
establish a plausible medical nexus.  Dr. Bellard stated that 
"[h]is back is very  weak and some of his back problems can 
be traced back to this injury."  Dr. Bellard began treating 
the veteran in 1991 and rendered numerous diagnoses of 
current  back disabilities.  These diagnoses include 
degenerative disc disease, degenerative arthritis of the 
lumbar spine, lumbosacral strain, left flank pain of 
undetermined etiology, musculoskeletal back pain with 
probable sacroiliitis, degenerative disc disease of the 
lumbar spine with osteoarthritis, degenerative disc disease 
of the cervical spine and chronic back pain.  Dr. Bellard 
does not state which of these diagnoses can be traced to the 
purported in-service injury, but only states that some of the 
veteran's "back problems" can be traced to the injury.  Dr. 
Bellard does not distinguish between any of the post-service 
diagnoses or account for the veteran's complaint of back pain 
precipitated by mowing his lawn in March 1993.  Dr. Bellard 
also does not account for the 1986 post-service medical 
evidence, which shows that the veteran reported that his back 
pain began in 1986.  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the Court, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the Court recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative" and, therefore, an insufficient basis 
upon which to well ground a claim.  Id.  Dr. Bellard's 
statement provides no clinical data or other rationale in 
support thereof; nor is there any other medical evidence in 
the record to substantiate the statement.  Since Dr. 
Bellard's opinion sits by itself, unsupported and 
unexplained, the Board considers it to be purely speculative 
in nature, and not sufficient to satisfy the medical nexus 
requirement for a well-grounded claim.  Bloom, 12 Vet. App. 
at 187; see Dixon v. Derwinski, 3 Vet. App. 261 (1992); see 
also Tirpak v. Derwinski, 2 Vet. App. at 611.  

Dr. Bellard's opinion is also predicated, in part, on the 
veteran's history that he experienced continuous back pain, 
including intermittent exacerbation and remission of back 
pain, since the time of his 1944 injury.  The 1986 post-
service medical evidence shows that the veteran reported that 
his back pain began in 1986.  In fact, when examined by Dr. 
Bellard's for back pain in March 1993 the veteran related 
that mowing his lawn precipitated his back pain.  The Court 
has held that the mere transcription of statements of medical 
history  from a claimant by a medical provider can not turn 
those statements into medical findings.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  See also, Black v. Brown, 5 Vet. App. 
177, 180 (1993) (stating medical evidence is inadequate where 
a medical opinion is a general conclusion based on history 
furnished by the appellant and on unsupported clinical 
evidence).  

Under the Court's analysis in Savage, the Court held that, 
alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b) (1999), 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. at 65 (citing Savage v. Gober, 10 Vet. App. 488, 495-
97).  

As previously stated, the post-service medical evidence 
establishes that the veteran has a current back disability.  
As to incurrence of the inservice back injury the veteran has 
submitted evidence, which when presumed true without regard 
to credibility, shows the veteran sustained a back injury in 
December 1944.  The statements from fellow servicemen, who 
served with the veteran and who recall having witnessed the 
veteran injure his back, constitute corroborative lay 
evidence of incurrence of a back injury in service.  Despite 
the obvious inconstancies between the veteran's sworn 
testimony and these lay statements, i.e., the veteran's 
testimony of one day of treatment and rest before resuming 
his duties (Tr., pp. 1-2.),  versus comrade statements that 
it had been many weeks before the veteran was able to return 
to full duty; and, that the veteran remained off his feet for 
at least one or two weeks before returning to duty, 
credibility is not applicable in determining whether the 
claim is well grounded.  There are also statements from two 
members of his community who recall the veteran having 
related the in-service injury to them and the veteran having 
received regular private medical care for his back problems 
following his return from active duty.  

However, the competent evidence does not establish a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307.  The October 1945 medical examination 
report shows that there were no musculoskeletal defects at 
separation.  It also shows that there were no significant 
diseases, wounds or injuries incurred during active service.  
A second physical examination performed later that month also 
shows that there were no musculoskeletal defects.  There is 
no medical evidence diagnosing a back disability during the 
initial post-service year.  The veteran did not list any 
post-service medical treatment for his back injury in his 
original application for service connection in May 1994.  He 
testified that the first time he received post-service 
medical care for back problems was in January 1946 by Dr. 
Armstrong, and that he began receiving off and on medical 
care from 1947 to 1948.  Tr., pp. 4-5.  In an August 1995 
statement the veteran related that Dr. Armstrong's medical 
records and the records of another physician who treated him 
shortly after service were destroyed.  The veteran also 
reported that records of Dr. Bell, a physician who also 
treated him shortly after service, could not be located.  
Consequently, the available evidence does not show the 
veteran developed a chronic disease in service or during the 
initial post-service year.  

The evidence does not show a post-service continuity of back 
symptomatology.  Aside from the veteran's statements and 
testimony regarding ongoing back pain after his injury, there 
is no other evidence showing post-service continuity of 
symptomatology.  The veteran did not identify or submit 
medical evidence dated between the late 1940's and until 
1986, which supports ongoing treatment for back pain or other 
back symptoms.  The sole evidentiary basis for the asserted 
continuous symptomatology is the sworn testimony and 
statements of the veteran himself.  In fact, the medical 
evidence indicates an absence of continuous symptomatology.  
The initial post-service medical evidence that refers to back 
symptomatology is dated in late 1986.  At that time the 
veteran reported that his back began hurting in June 1986.  
The medical records from Dr. Bellard also show the veteran 
was seen for complaints of back pain precipitated by mowing 
his lawn in March 1993.  Here, the evidence does not show the 
requisite continuity to well ground the claim. McManaway, 13 
Vet. App. at 66.  

In McManaway, the Court, without deciding, also indicated 
that where the veteran's testimony is the only evidence that 
may serve to well ground the claim and the veteran has made 
contradictory statements, and where there is medical evidence 
that shows a lack of continuous symptomatology as well as an 
intervening cause for the disability, it may well be 
appropriate to consider the evidence of record that provides 
a more complete picture of the veteran's disability in 
determining whether the claim is well grounded.  Id., at 66.  
The Board notes that this is the case in the claim at issue 
on appeal.  

Finally, the veteran has not presented or identified medical 
evidence showing a nexus between the continuous 
symptomatology and his current back disability.  The Court 
has held that a well-grounded continuity-of-symptomatology 
claim generally requires medical evidence of a nexus or, in 
appropriate circumstances, lay evidence of a nexus between 
the post-service symptomatology and the current disability.  
See Savage, 10 Vet. App. at 497 (holding that "medical 
expertise was required to relate the appellant's present 
arthritis etiologically to his post-service symptoms").  The 
veteran's current diagnoses include degenerative disc disease 
and degenerative arthritis of the lumbar spine with 
osteoarthritis.  These are not disabilities for which lay 
testimony can satisfy the medical nexus requirement for well 
groundedness.  Grottveit, 5 Vet. App. at 93.  Dr. Bellard's 
April 1997 statement that "[h]is back is very weak and some 
of his back problems can be traced back to this injury," is 
not a medical opinion that demonstrates a nexus between the 
veteran's claimed post-service symptomatology and his current 
back disability.  

For these reasons, the Board finds that the claim for service 
connection for a back disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified existing medical evidence that 
would make his claim well grounded.  Therefore, 38 U.S.C.A. § 
5103(a) is not applicable to the present case.  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a back disability is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals
